Citation Nr: 0213090	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-00 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to a rating in excess of 20 percent for residuals 
of an arthrotomy of the left knee.  

(The issues of entitlement to increased ratings for post-
traumatic stress disorder (PTSD) and postoperative right knee 
residuals with instability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and L.D.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and July 1999 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The Board notes that the veteran perfected an appeal for the 
issue of service connection for a low back disorder.  In a 
May 1999 rating action, the RO granted service connection for 
low back strain as secondary to the veteran's service-
connected right knee disability and assigned a 10 percent 
disability evaluation.  This is considered a full grant of 
the benefits sought on appeal relating to the low back and 
this issue is no longer before the Board.  Grantham v. Brown, 
114 F.3d 1156 (Fed Cir. 1997).  

Finally, the Board is undertaking additional development with 
respect to the issues of entitlement to an original 
evaluation in excess of 50 percent, and an increased rating 
for status postoperative right knee residuals with 
instability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's left knee joint exhibits mild lateral 
instability and subjective complaints of pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent, for 
residuals of a left knee arthrotomy have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  

In a May 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, the evidence he 
was responsible for obtaining, and the evidence VA would 
obtain.  VA has thereby met its obligations to notify the 
veteran of the evidence needed to substantiate his claims on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the RO has obtained all evidence identified by the 
veteran as being pertinent to his claims.  The veteran has 
not otherwise submitted or requested that the RO obtain 
additional medical evidence, and the Board is not aware of 
any such evidence.  Furthermore, the veteran has been 
provided with VA examinations.  

The Board therefore finds that the facts pertinent to the 
veteran's claim have been fully developed, and there is no 
further action that could reasonably assist the veteran in 
substantiating his claim.

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5262, which provides that malunion of the 
tibia and fibula warrants a 10 percent evaluation if there is 
slight knee or ankle disability, a 20 percent evaluation if 
the knee or ankle disability is moderate, and a 30 percent 
evaluation if the knee or ankle disability is marked.  It 
further provides that nonunion of the tibia and fibula with 
loose motion requiring a brace warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Analysis

The veteran has appealed the January 1998 RO decision 
assigning an initial noncompensable evaluation for his left 
knee disability.  In subsequent rating actions, the veteran's 
disability rating was increased to 10 percent and to the 
current 20 percent under Diagnostic Code (DC) 5258 for 
dislocated semilunar cartilage.  Therefore, consideration 
must be given regarding whether the case warrants the 
assignment of separate ratings for the disability for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The medical evidence reflects that on VA examination in April 
1998, the veteran's left knee was noted to have a full range 
of motion without pain.  An associated X-ray revealed mild 
degenerative spurring of the tibial spine.  The examiner's 
diagnosis noted the veteran's complaints of pain were 
believed secondary to degenerative arthritis.  On VA 
examination in January 2002, the veteran's left knee did not 
exhibit ankylosis.  Range of motion was full, but there was 
pain, weakness, and fatigability from 110 degrees to 140 
degrees.  Drawer and McMurray tests were positive on the 
left, with evidence of mild lateral instability.  An 
associated X-ray of the left knee was negative.  The 
examiner's diagnosis was residual pain and instability in the 
left knee.  

The Board notes that the most recent X-ray of the veteran's 
left knee revealed no evidence of degenerative arthritis.  
The left knee has been reported as not being ankylosed.  As 
such consideration of the disability under DC 5256 is not 
warranted.

Additionally, the veteran has limitation of motion of the 
joint due to pain, but the limitation is not at the level 
required for compensable evaluations under DCs 5260 or 5261.  
Even considering limitation due to pain at 110 degrees, this 
level of limitation flexion is less than that required for a 
compensable evaluation.  He reportedly has no limitation of 
extension.  Thus, he is not entitled to a higher rating on 
the basis of the provisions of 38 C.F.R. §§ 4.40, 4.45.

Furthermore, the veteran's left knee has been noted as 
exhibiting mild instability, and as such, would only warrant 
a 10 percent rating for slight instability under DC 5257.  

In this case, analysis of entitlement to a disability rating 
in excess of 20 percent on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups, is 
inapplicable.  The holding in DeLuca dealt with evaluation of 
a service-connected joint disability rated on limitation of 
motion.  Because DC 5258 is not predicated on loss of range 
of motion, as is neither DC 5257, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Although the veteran has complaints of 
pain, the current 20 percent disability rating adequately 
compensates for any pain that the veteran has that is 
attributable to his service-connected residuals of an 
arthrotomy of the left knee.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 20 percent for the veteran's service-connected left 
knee disorder.

Finally, the Board has assessed the record to ascertain 
whether the evidence would support a higher rating during an 
earlier stage of this claim, under the Fenderson precedent.  
In this regard, the veteran's current 20 percent rating is 
effective from the date of his claim in January 1998.  A 
review of the evidence does not reflect medical findings that 
would warrant a granting of a rating in excess of 20 percent 
during any earlier stage of the veteran's claim.  Based upon 
the foregoing, the Board is of the opinion that the evidence 
of record does not support a finding that the veteran's left 
knee disability has, at any time, met the criteria for a 
rating in excess of 20 percent.  

Extraschedular Evaluation (38 C.F.R. § 3.321(b)(1))

The provisions of 38 C.F.R. § 3.321(b)(1) provide that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action is for the Board return the case to the RO so that it 
can be referred for consideration by the Director of the 
Compensation and Pension Service, or the Under Secretary for 
Benefits.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

In the absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this instance, the most recent examiner noted the 
veteran's complaint that his knee disability occasionally 
caused difficulty in bending over to care for patients in his 
chiropractic practice.  The veteran has not reported that 
this has caused any loss of income beyond that contemplated 
by the current evaluation.  Occasional difficulties bending 
over, do not suggest marked interference with employment.  
There have also been no recent reports of hospitalization, 
and it cannot be said that he has the need for frequent 
periods of hospitalization.  Therefore, the Board finds that 
the disability does not present such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular criteria.  



ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of an arthrotomy of the left knee is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

